Title: From Thomas Jefferson to Eliza House Trist, 15 December 1786
From: Jefferson, Thomas
To: Trist, Eliza House



Dear Madam
Paris Dec. 15. 1786.

I have duly received your friendly letter of July 24. and received it with great pleasure as I do all those you do me the favor to write me. If I have been long in acknowleging the receipt, the last cause  to which it should be ascribed would be want of inclination. Unable to converse with my friends in person, I am happy when I do it in black and white. The true cause of the delay has been an unlucky dislocation of my wrist which has disabled me from writing three months. I only begin to write a little now, but with pain. I wish, while in Virginia, your curiosity had led you on to James river. At Richmond you would have seen your old friends Mr. and Mrs. Randolph, and a little further you would have become acquainted with my friend Mrs. Eppes whom you would have found among the most amiable women on earth. I doubt whether you would ever have got away from her. This trip would have made you better acquainted too with my lazy and hospitable countrymen, and you would have have found that their character has some good traits mixed with some feeble ones. I often wish myself among them, as I am burning the candle of life without present pleasure, or future object. A dozen or twenty years ago this scene would have amused me. But I am past the age for changing habits. I take all the fault on myself, as it is impossible to be among a people who wish more to make one happy, a people of the very best character it is possible for one to have. We have no idea in America of the real French character. With some true samples, we have had many false ones.—I am very, very sorry I did not receive your letter three or four months sooner. It would have been absolutely convenient for me while in England to have seen Browse’s relations, and I should have done it with infinite pleasure. At present I have no particular expectation of returning there. Yet it is among possible events, and the desire of being useful to him would render it a pleasing one. The former journey thither was made at a week’s warning without the least previous expectation. Living from day to day, without a plan for four and twenty hours to come, I form no catalogue of impossible events. Laid up in port, for life, as I thought myself at one time, I am thrown out to sea, and an unknown one to me. By so slender a thread do all our plans of life hang!—My hand denies itself further, every letter admonishing me, by a pain, that it is time to finish, but my heart would go on in expressing to you all it’s friendship. The happiest moments it knows are those in which it is pouring forth it’s affections to a few esteemed characters. I will pray you to write to me often. I wish to know that you enjoy health and that you are happy. Present me in the most friendly terms to your mother and brother, and be assured of the sincerity of the esteem with which I am, Dear Madam, your affectionate friend & humble servant,

Th: Jefferson

 